Citation Nr: 1450936	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  09-02 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for right ankle disorder.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and S.S.


ATTORNEY FOR THE BOARD

T. Risberg, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1968 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which in pertinent part, denied the Veteran's request to reopen a claim for service connection for a right ankle disorder.  The Veteran filed a Notice of Disagreement in September 2008.  The RO issued a Statement of the Case in December 2008, and the Veteran filed a Substantive Appeal (VA Form 9) in January 2009.  

In January 2010, the Veteran testified before the undersigned at a RO hearing (Travel Board).  A hearing transcript has been associated with the claims file.

In August 2010, the Board granted the Veteran's request to reopen a claim for service connection for a right ankle disorder and remanded the reopened claim to the Appeals Management Center (AMC) in Washington, D.C.  The reopened claim was then remanded by the Board to the AMC twice more, in July 2012 and in April 2014.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The evidence of record does not demonstrate the presence of a current right ankle disorder.




CONCLUSION OF LAW

A right ankle disorder was not incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In October 2007 a VCAA letter was sent to the Veteran prior to the appealed September 2008 rating decision.  The 2007 letter provided notice to the Veteran regarding what information and evidence was needed to substantiate his claim.  The 2007 letter also advised the Veteran how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  
VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the VA has done everything reasonably possible to assist the Veteran with respect to his claim for service connection.  The VA obtained the Veteran's service treatment records, and postservice treatment records.  The VA also afforded the Veteran examinations in December 2006, November 2010, and May 2014.  The Board finds the December 2006, November 2010, and May 2014 examination reports are collectively adequate as such reports considered the Veteran's subjective reports, the Veteran's service records, VA records, postservice medical records, and provided objective medical findings as to whether the Veteran had a current right ankle disability.  As a result, the Board finds VA's duty to assist has been met.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Entitlement to Service Connection

The Veteran seeks service connection for a right ankle disorder.  According to the Veteran's service treatment records, the Veteran was treated for a sprained right ankle and associated swelling on August 16th and August 28th 1969.  The Veteran again complained of swelling in his right ankle in October 1969, however, no evidence of injury was found on an X-ray taken at the time.  A July 1970 medical examination conducted at discharge was negative for any complaints or diagnosis concerning the right ankle.  In July 1972, the Veteran filed a claim for service connection for his right ankle.  The claim was denied in a January 1973 rating decision, which found the Veteran did not have a current right ankle disorder.

In August 2006, the Veteran sought to reopen his right ankle claim, and, as a result, the VA examined the Veteran's right ankle in December 2006.  The December 2006 exam noted that the Veteran reported having pain in his right ankle since 1996, and that although the pain could be extreme, the Veteran never sought medical treatment for the pain, it did not incapacitate the Veteran, and could be relieved by rest.  The report found that the Veteran's right ankle had normal joint function, dorsiflexion to 20 degrees and plantar flexion to 45 degrees, though repetitive use did limit dorsiflexion joint function by 5 degrees.  Further, the report found no signs of edema, effusion, weakness, tenderness, redness, heat, abnormal movement, subluxation or guarding of movement.  X-rays of the right ankle were within normal limits.  Based on the above information and review of the Veteran's claims file, the examiner concluded the Veteran did not have a current right ankle disorder. 

Following the Board reopening the Veteran's right ankle claim in August 2010, the Veteran had another VA examination of his right ankle in November 2010.  The exam noted that the Veteran had pain in his right ankle, but found no deformity, giving way, instability, stiffness, weakness, incoordination, decreased speed of joint motion, tendon abnormality, abnormal angulation, episodes of dislocation, subluxation, or locking, or other symptoms.  The exam also found that the right ankle had normal joint function regarding dorsiflexion, to 20 degrees, and nearly normal regarding plantar flexion, to 40 degrees (45 degrees and above is considered normal), and no additional limitation after repetitive use, though repetitive use did cause pain.  The exam then noted that the right ankle pain and discomfort are primarily due to weight shift to the right ankle due to the Veteran's left ankle disability.  Based on the above information and review of the Veteran's claim file, the examiner found that that the Veteran had a right ankle condition, listed as "pain," and although the condition was not caused by an in-service injury, it was aggravated by the Veteran's service connected left ankle disorder.  

In May 2012, a VA medical examiner was asked to review the medical evidence relating to the Veteran's claim, including the August 2006 and November 2010 VA examinations, to determine whether the Veteran had a right ankle disorder, and if so what was the baseline of the disorder.  In addition, the examiner was asked to determine whether any right ankle disorder was aggravated due to the Veteran's left ankle disorder or whether any worsening was simply the natural progression of the disorder.  In response, the examiner opined that the November 2010 examination "documented an essentially normal right ankle" and the 2006 X-ray showed no pathology of the right ankle.  As a result, the examiner found that "objective evidence to support the existence of a current right ankle disability/condition is lacking."  Because the examiner found there was no current right ankle disorder he found he would have to resort to speculation to opine on what the baseline of any right ankle disorder would be.  Further, the examiner found that it was less likely than not that the Veteran's left ankle disorder aggravated any right ankle disorder because the 2006 X-ray found no arthritic changes above that would which be expected at the Veteran's age, and if the left ankle disorder were causing excessive compensatory use of the right ankle, such use would show up on the X-ray. 

Following the April 2014 Board remand, the Veteran had another VA examination of his right ankle in May 2014.  Based on examination findings and review of the Veteran's claims file, the examiner concluded that there is no indication that the Veteran's right ankle sprain in 1969 while in service resulted in real or permanent injury to the right ankle and that there is no evidence of a current right ankle disorder.  Similarly, the examiner found that it is less likely than not that the Veteran's left ankle condition aggravated any right ankle condition as the left ankle condition has persisted for more than 40 years, yet X-rays show no evidence of compensatory use of the right ankle due to the left ankle condition.  

Based on a longitudinal review of the Veteran's claims file, the evidence of record does not show a current right ankle disorder.  VA medical exams in December 2006 and May 2014 found the Veteran had no current right ankle disorder.  Although, a VA examination in November 2010 reported the Veteran as having a right ankle disorder, the disorder was noted as "pain," and pain is not a disorder for which VA grants service connection.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001) (holding that a symptom, such as pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  The Board's conclusion that the November 2010 VA medical examination did not diagnose a legally cognizable right ankle disorder is supported by the 2012 VA medical opinion, which noted that the November 2010 examination "documented an essentially normal right ankle."

In addition to the VA medical examinations, the Board notes that the Veteran reported recurrent pain and swelling in his right ankle numerous times and asserted that these show that he has a current right ankle disorder.  As stated above pain, swelling, and other symptoms alone cannot constitute a disability for which service connection can be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001).  Nevertheless, to the extent that the Veteran asserts that he has a current right ankle disorder, the Board finds that as a layperson, his statements are competent as to the symptoms he experiences, such as pain and swelling.  However, his statements are not competent evidence regarding having a diagnosed right ankle disability.  Diagnosing a right ankle disorder is a determination "medical in nature" and is not capable of lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1313 (Fed. Cir. 2006); see Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  The evidence of record does not demonstrate that the Veteran possesses the medical expertise to diagnose the claimed disorder, nor does he have the medical expertise to provide an opinion regarding the etiology of the claimed right ankle disorder.  Thus, the Veteran's lay assertions regarding the existence of a current right ankle disorder and its relationship to his military service amount to a diagnosis and an etiological opinion which are not competent or sufficient in this instance.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Here, VA medical examinations in August 2006 and May 2014 found no current right ankle disorder, and a November 2010 VA examination diagnosed the Veteran with "pain," which is not a legally cognizable disorder.  As a result, there is no competent evidence of a current right ankle disorder.  Absent evidence of a current right ankle disorder, there is no basis upon which to establish service connection for the disorder, and the appeal must be denied.  

In reaching this decision, the Board considered the doctrine of reasonable doubt. Nevertheless, as there is no competent evidence of a current right ankle disorder, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for the Veteran's claimed right ankle disorder is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


